Madsen, J.
(concurring) — I agree with the majority that Progressive Campaigns, Inc. (Progressive) and its agents did not have a right to gather petition signatures for initiatives on Waremart, Inc. (Waremart) property. However, I would reach this result by different reasoning. I would hold that this court has interpreted Const, art. II, § 1(a) (amend. 72) too expansively by allowing one private citizen to enforce action against another.
I would accept Waremart’s invitation to overrule “What Is Left of Alderwood.” Resp. Br. of Resp’t at 13. The majority is correct that the doctrine of stare decisis “ ‘requires a clear showing that an established rule is incorrect and harmful before it is abandoned.’ ” Majority at 634 (quoting In re Rights to Waters of Stranger Creek, 77 Wn.2d 649, 653, 466 P.2d 508 (1970)). Conversely, however, the principles of judicial decision making demand at least some showing that a rule is correct before it is established. No such showing existed in Alderwood, which makes it easier to abandon. Alderwood Assocs. v. Washington Envtl. Council, 96 Wn.2d 230, 635 P.2d 108 (1981).
In Alderwood, in a nearly analysis-free holding, five justices of this court agreed on two different theories regarding the state constitution allowing for any person to gather signatures for initiative petitions, over the objections of property owners, at large shopping malls such as the Aider-wood Mall in Lynnwood, which have become “ ‘the functional equivalent of a downtown area or other public forum.’ ” Alderwood, 96 Wn.2d at 244 (quoting Marsh v. Alabama, 326 U.S. 501, 66 S. Ct. 276, 90 L. Ed. 265 (1946)). The four-justice plurality cited no authority whatsoever for this remarkable state constitutional interpretation as it related to its application of the initiative clause, Const, art. II, § 1(a) (amend. 7). Its reasoning, disavowed in South-center, was instead focused upon removing the state action component of the free speech clause in Const, art. I, § 5. The plurality’s reference to the initiative clause was no more than an aside. See Alderwood, 96 Wn.2d at 244-45 (“And where the exercise of the speech also involves the *643initiative process, the activity takes on added constitutional significance.”) (citing Sutherland v. Southcenter Shopping Ctr., Inc., 3 Wn. App. 833, 478 P.2d 792 (1970), overruled on other grounds by Southcenter Joint Venture v. National Democratic Policy Comm., 113 Wn.2d 413, 780 P.2d 1282 (1989); PruneYard Shopping Ctr. v. Robins, 447 U.S. 74, 100 S. Ct. 2035, 64 L. Ed. 2d 741 (1980)). The only rationale with respect to why state action was not required in applying the initiative clause was supplied by Justice Dolliver’s concurrence, which commanded one vote. Waremart is correct that “[t]he plurality did not engage in any separate analysis of Amendment 7. . . . There is nothing in the plurality opinion that specifically recognizes an independent right to petition on private property under Amendment 7 alone, without the crucial free speech and balancing analysis that was based on Article I, section 5.” Resp. Br. of Resp’t at 14.
Justice Dolliver’s concurrence in Alderwood was pivotal. He disagreed with the plurality’s interpretation of the free speech clause but found that under the initiative clause the “overriding” nature of the “public interest ... to make the initiative process available to all” meant that private property rights must yield before that interest. Alderwood, 96 Wn.2d at 252 (Dolliver, J., concurring). The Washington cases that he cited, however, stood for nothing more substantive than the proposition “that the role created for the people by amendment 7 was closely akin to that of a fourth branch of government.” Alderwood, 96 Wn.2d at 252 (Dolliver, J., concurring). In other words, “the people are part of the apparatus of government — the legislative branch.” Alderwood, 96 Wn.2d at 253 (Dolliver, J., concurring). Even assuming that to be true, it is difficult to understand why this would somehow then guarantee to the people a right not enjoyed by their elected officials, who are also assuredly “part of the apparatus of government”— namely the right to trespass upon private property in the face of an express restriction. Id. Certainly if the Aider-wood Mall had wanted to prevent the Governor or legisla*644tors from drumming up support for legislation on its property it would have been perfectly free to do so.
One of Justice Dolliver’s key points was that the “initiative and referendum constitutional and statutory provisions should be liberally construed, to the end that these popular legislative rights of the people should be preserved and rendered effective.” Alderwood, 96 Wn.2d at 252 (Dolliver, J., concurring) (quoting State v. Hinkle, 148 Wash. 445, 451, 269 P. 818 (1928)). The majority in this case mentions this argument and repeats its citation so the context from which.it arose is worth looking into. See Majority at 635.
In Hinkle, we cited two cases in which we had “made observations expressing our conviction that these initiative and referendum constitutional and statutory provisions should be liberally construed, to the end that these popular legislative rights of the people should be preserved and rendered effective.” Hinkle, 148 Wash. at 451 (citing State ex rel. Case v. Superior Court, 81 Wash. 623, 632, 143 P. 461 (1914); State ex rel. Howell v. Superior Court, 97 Wash. 569, 577, 166 P. 1126 (1917)).
In State ex rel. Case,12 we stated that “it is worthy of note, and that we keep in mind as we proceed, that these initiative and referendum provisions of our constitution are all embodied in one section, which contains these words: ‘This section is self-executing, but legislation may be enacted especially to facilitate its operation.’ ” State ex rel. Case, 81 Wash. at 632 (emphasis added). We noted that “[i]t was in compliance with this language that the legislature passed the act of 1913 . . . declaring, in the title of that act, that it is ‘to facilitate the operation of the provisions of § 1 of art. 2 of the constitution relating to the initiative and referendum.’ Thus there is strongly suggested, in the language of the constitution and this law, a required liberal construction, to the end that this constitu*645tional right of the people may be facilitated, and not hampered by either technical statutory provisions or technical construction thereof. . . .” State ex rel. Case, 81 Wash. at 632 (second emphasis added). In other words, it was for the Legislature, and not this court, to build upon the plain language of the initiative clause in order to facilitate its operation, and this court was to liberally construe the Legislature’s efforts — and not, as it did in Alderwood, liberally construe the otherwise “self-executing” initiative clause itself so as to add a right not self-evident from its language. This analysis is borne out by the fact that we further wrote in State ex rel. Case, with regard to the then-existing statutory provisions against fraud in the signature gathering process, that “[t]he question being inherently political, the legislature had the right, and evidently intended to provide, these penal provisions as the sole safeguards for the proper operation of the law, except wherein it has specifically provided other safeguards. . . . Clearly the legislature was not required to go further, and we think it has not done so.” State ex rel. Case, 81 Wash. at 646-47 (emphasis added). Again, this language is a reflection of the fact that it was for the Legislature to facilitate operation of Const, art. II, § 1(a) (amend. 7).
Alderwood predated our announcement in State v. Gunwall, 106 Wn.2d 54, 63, 720 P.2d 808, 76 A.L.R.4th 517 (1986), that “[rjecourse to our state constitution as an independent source for recognizing and protecting the individual rights of our citizens must spring not from pure intuition, but from a process that is at once articulable, reasonable and reasoned.” However, even before Gunwall, some reasoning was still required to support a new rule of law ostensibly based upon the state constitution. We stated, for example, in interpreting the referendum clause that “[ojur duty is to find the legislative intent in passing the amendment, and the like intent of the people in adopting it.” State ex rel. Blakeslee v. Clausen, 85 Wash. 260, 264, 148 P. 28 (1915). While we thought “the language of the constitution is plain and unambiguous and calls for no construction,” we said
*646[i]n all matters involving an inquiry into political questions, especially so where they relate to a change in accepted forms and fundamental theories, courts must take notice of such changes, the sentiments which sustain them, the reasons urged for or against them, the old condition and the purpose of the change. If it were not so, there could be no rule of construction.
State ex rel. Blakeslee, 85 Wash. at 264 (emphasis added).
Here we have no evidence whatsoever that the people intended to effect a radical change in then-existing property rights by adopting Const, art. II, § 1(a) (amend. 7) in 1912. Compare, e.g., Laws of 1909, ch. 249, § 413 (misdemeanor to “wilfully go or remain upon any land after having been warned by the owner or occupant thereof not to trespass thereon . . . .”) with Laws of 1913, ch. 139, § 1 (same language). Indeed, the prospect is quite unimaginable. Justice Stafford, in his Alderwood dissent, noted that Justice Dolliver’s “concurrence would, without either analysis or construction of amendment 7, establish a new restriction on property rights. The resulting restriction then would be carved into constitutional granite.” Alderwood, 96 Wn.2d at 254 (Stafford, J., dissenting). Joined by three other justices, he stated that “[cjourts should not dispense with the inconvenience and cumbersomeness of legislative activity by simply articulating those new constitutional rights they choose to declare.” Alderwood, 96 Wn.2d at 254 (Stafford, J., dissenting). This paraphrased a point that Justice Dolliver, ironically, had made himself in criticizing the plurality’s interpretation of the free speech clause: “The majority opinion represents a determination by the court that it, instead of the legislature, will settle conflicting interests among citizens and that it will accomplish this by what it chooses to call a constitutional basis. . . . Now the court will be able to dispense with the inconvenience and cumbersomeness of legislative activity.” Alderwood, 96 Wn.2d at 250 (Dolliver, J., concurring).
The majority admits that “Southcenter is not directly applicable because article II, section 1(a) (amend. 72) was not *647at issue in that case.” Majority at 632. Southcenter turned solely upon the interpretation of Const, art. I, § 5. Nevertheless, perhaps conscious of the meager underpinnings of Alderwood, which is the only opinion of this court to have found the right that Progressive asserts, the majority attaches great significance to Southcenter throughout its opinion. It concedes that “the application of article II, section 1(a) (amend. 72) was not an issue in Southcenter” but then finds it “worth noting that the mall in that case was a large regional mall, which, unlike Waremart’s stores, ‘maintained a policy of allowing charitable, civic and political groups to use designated “public service centers” within the mall.’ ” Majority at 637 n.6 (quoting Southcenter, 113 Wn.2d at 416). It is unclear why that point is “worth noting[,]” however, especially since access to that mall by a political organization was disallowed in Southcenter.
The majority also finds it significant that “the majority in Southcenter left ‘undisturbed the result in Alderwood which recognizes the State’s duty to enforce an individual’s right to petition on certain private property [i.e., large shopping malls].’ ” Majority at 632 (quoting Southcenter, 113 Wn.2d at 435 (Utter, J., concurring in the result)). This is certainly not significant. The majority in Southcenter could hardly have acted otherwise. As the majority concedes “the applicability of article II, section 1(a) (amend. 72) was not at issue [in Southcenter].” Majority at 631 n.4 (emphasis added). Consequently, the discussion of the initiative clause in Alderwood was not implicated in Southcenter and, thus, could not have been overruled. Similarly, any language in Southcenter that could be interpreted as expanding upon the Alderwood holding with respect to Const, art. II, § 1(a) (amend. 72) is simply dicta. “In considering . . . statements made in the course of judicial reasoning, one must remember that general expressions in every opinion are to be confined to the facts then before the court and are to be limited in their relation to the case then decided and to the points actually involved.” Peterson v. Hagan, 56 Wn.2d 48, 53, 351 P.2d 127 (1960) (citations omitted); see also State ex rel. Johnson v. Funkhouser, 52 Wn.2d 370, 374, 325 P.2d *648297 (1958) (“The issue to which the statement relates was not before the court and, therefore, the statement did not and could not announce our adherence to such a rule.”) (citing D’Amico v. Conguista, 24 Wn.2d 674, 683, 167 P.2d 157 (1946)). Yet the majority somehow concludes that both “Alderwood and Southcenter protect initiative petitioning . . . .” Majority at 637-38. This is simply wrong.
The majority acknowledges that “[w]e can, of course, overrule our decision in Alderwood if we have good reasons for doing so.” Majority at 634. However, it says that “[t]o overturn Alderwood would substantially diminish the ability of Washington’s citizens to participate in the initiative process in a meaningful way.” Majority at 635. It does not say why this is so, nor does it make any effort to quantify the harm it foresees.131 would follow Justice Hale’s advice:
Better to overrule a case flatly, and say so .... In the long run, a search for distinctions, where there are no real differences, in order to bring a case to a just conclusion, contributes more to uncertainty in the law than does an outright reversal of policy and cancels two of the things upon which the law depends — reason and experience.
State ex rel. Finance Comm. v. Martin, 62 Wn.2d 645, 666, 384 P.2d 833 (1963). Here the majority purports to apply two of the rather amorphous standards from Alderwood-, “i.e., the nature and use of the property, and the impact of the decision upon the effectiveness of the initiative process . . . .” Majority at 636. It adds an even more ambiguous factor: “[T]he scope of the invitation that the owner of the property has extended to the public . . . .” Based upon such vague considerations as parking, square feet, and even the absence of “ ‘mall walkers or choir groups[,]’ ” majority at 636-37 (quoting Clerk’s Fapers at 128, 133), the ma*649jority distinguishes Alderwood on the basis of the fact that “Waremart’s properties are simply not comparable to the Alderwood Mall.” Majority at 636.
The significance of the parking and square foot factors appears to be misinterpreted by the majority. The volume of customers at a giant grocery store over the course of a 24-hour business day as compared to those at a mall — given their comparatively shorter stays and, thus, higher turnover of parking spaces — rivals that found at a mall. From the standpoint of a signature gatherer — and “the effectiveness of the initiative process” — there could hardly be a more ideal or efficient spot to conduct one’s business than the single entrance and exit of a grocery store. Majority at 636. Unlike the foot traffic passing by a card table set up within a vast mall, such as that found in Alderwood, all customers (i.e., prospective petition signers) at a grocery store are sure to pass a well-positioned signature gatherer. There are numerous entrances and exits to a mall and its businesses, and one could easily visit a mall without ever entering the common area where signature gathering might occur. Cf. Opening Br. of Appellant at 13 (Progressive argues that “[t]he best locations for finding . . . high traffic volumes are large grocery stores, discount stores, and drug stores. . . . [Ljarge regional malls are not good locations for signature gathering.” (emphasis added) (citations omitted)). Thus, some of the majority’s key distinctions are without a difference, see State ex rel. Finance Comm., 62 Wn.2d at 666, and it has effectively abandoned the two Alderwood factors it sets out to apply. Moreover, the likely effect of the majority’s new “scope of the invitation” factor will be to chill civility by ensuring that Waremart and similar businesses think twice about risking “public forum” status by ever inviting the public to enter their stores “for any noncommercial purpose.” Majority at 636.
We must be careful not be overcome by idealism about what is at stake here. One extraordinary by-product of the majority’s decision to preserve what remains of Alderwood is that private property owners will be forced to allow *650signature gatherers who are paid per signature to engage in commerce upon their property. Progressive, the petitioner in this case, is a “profit-making California corporation.” Majority at 624-25. It qualified four initiatives for the Washington ballot in a two-year period of time. Enriching out-of-state corporations is, thus, another benefit to reaffirming Alderwood that the majority could mention.
It is ironic and highlights the flaw in the majority’s reasoning that this court has rejected a constitutional challenge to a Washington statute declaring that “paying a worker, whose task it is to secure the signatures of voters on initiative or referendum petitions, on the basis of the number of signatures the worker secures on the petitions encourages the introduction of fraud in the signature gathering process.” RCW 29.79.500. The law notes that “[s]uch payments also threaten the integrity of the initiative and referendum process by providing an incentive for misrepresenting the nature or effect of a ballot measure in securing petition signatures for the measure.” Id. Imposition of criminal penalties for violation of this law, the substance of which dated back to 1913, see Laws of 1913, ch. 138, § 32, has been deemed constitutional by this court. See State v. Conifer Enters., Inc., 82 Wn.2d 94, 98, 508 P.2d 149 (1973) (“It is reasonably conceivable that persons who solicit signatures for pay — not for principle’s sake — may adopt measures, employ tactics and assert pressures inconsistent with a free and uncorrupted exercise of the right of initiative.”). Under the majority’s position today, would not Conifer Enterprises have “substantially diminish[ed] the ability of Washington’s citizens to participate in the initiative process in a meaningful way”? Majority at 635. Yet, the penalty provided by RCW 29.79.490(2), somehow easily passed muster under the initiative clause that we now find to be so sweeping in its effect.14
In conclusion, we should recognize Alderwood for what it *651is: an anomalous ruling on two different theories neither of which commanded a clear majority, let alone articulate any clear, persuasive reasoning. Southcenter, in turn, could not have overruled the reasoning, such as it was, in Alderwood with respect to Const, art. II, § 1(a) (amend. 7) because it did not implicate that provision, reserving that question for another day. That day has now arrived. I would apply the reasoning of Southcenter concerning Const, art. I, § 5 to Const, art. II, § 1(a) (amend. 72) because this reasoning cannot be fairly distinguished: “[T]he fundamental nature of a constitution is to govern the relationship between the people and their government, not to control the rights of the people vis-a-vis each other.” Southcenter, 113 Wn.2d at 422 (emphasis added). In Southcenter, we noted that “[w]ere we to assume the role of weighing competing constitutional interests asserted between private parties ... we would be violating the separation of powers ... by arrogating to the judicial branch of government powers that properly reside with the legislative branch of government.” Southcenter, 113 Wn.2d at 426. We stated that “this court is not at liberty to disregard the fundamental nature of our constitution in order to advance theories that may be perceived by some to constitute desirable social policy.” Southcenter, 113 Wn.2d at 429-30. Finally, in a blow to the new analytical factor that the majority employs in this case, we wrote that under our state constitution we “agree with the United States Supreme Court . . . that ‘property [does not] lose its private character merely because the public is generally invited to use it for designated purposes.’ ” Southcenter, 113 Wn.2d at 433 (alteration in original) (quoting Lloyd Corp. v. Tanner, 407 U.S. 551, 569, 92 S. Ct. 2219, 33 L. Ed. 2d 131 (1972)). After all, if “public invitation and size were the relevant criteria, it could well be asked how shopping centers could be legally distinguished from places such as sport stadiums, convention halls, theaters, county and state fairs, large office and apartment buildings, supermarkets, department stores or churches.” Southcenter, 113 Wn.2d at 433 (emphasis added).
*652Southcenter did not provide the vehicle for overruling Alderwood. This case does. We should seize the opportunity.

State ex rel. Howell v. Superior Court, 97 Wash. 569, 577-78, 166 P. 1126 (1917) just repeats language from State ex rel. Case v. Superior Court, 81 Wash. 623, 143 P. 461 (1914) without adding to it in any meaningful way.


Qualifying an initiative for the ballot is not constitutionally required to be an effortless process. See, e.g., Const, art. II, § 1(a) (amend. 72) (requiring that the number of valid signatures of legal voters on a petition “shall be equal to eight percent of the votes cast for the office of governor at the last gubernatorial election preceding the initial filing of the text of the initiative measure with the secretary of state.”).


This statute was recently declared unconstitutional under the First Amendment by the United States District Court in LIMIT v. Maleng, 874 F. Supp. 1138 (WD. Wash. 1994).